COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Humphreys
Argued at Richmond, Virginia


WRANGLER, INC.
                                           MEMORANDUM OPINION* BY
v.   Record No. 2460-01-2                JUDGE ROSEMARIE ANNUNZIATA
                                               APRIL 30, 2002
MARY V. COXSON


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          J. David Griffin (Beth M. Coyne; Fowler,
          Griffin, Coyne, Coyne & Patton, P.C., on
          briefs), for appellant.

          Wesley G. Marshall for appellee.


     Wrangler, Inc. (employer) appeals the decision of the

Workers' Compensation Commission to compensate Mary V. Coxson

(claimant) for medical expenses incurred as a result of a

work-related accident.   For the reasons that follow, we affirm.

                            Background

     Mary V. Coxson was employed with Wrangler, Inc. for

approximately 29 years as a seamstress and production worker.

On January 17, 1995, while performing her duties, she fell on a

slippery floor.   She landed on her buttocks, back, and left arm.

On April 16, 1996, based on the parties' stipulations, a deputy

commissioner entered a "medical only" award for her injuries to


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
her back, leg, hip, arm, and neck arising out of and in the

course of her employment.

     Prior to the accident, Coxson had no back pain and had

never been treated by a health care provider for problems

related to her back.   Following the incident, she did not have

any other accidents that injured her back.

     Dr. Christopher Zielinski, an orthopedist, began treating

Coxson on February 13, 1995.   Dr. Zielinski reported that Coxson

suffered low back pain and lumbar strain caused by a fall at

work on January 17, 1995.   He prescribed physical therapy.   The

physical therapist's note reports Coxson's slip and fall as the

cause of claimant's back strain.   On June 14, 1995,

Dr. Zielinski noted that Coxson's physical therapist had

determined that continued treatment would not assist Coxson, and

treatment was discontinued.

     Coxson did not seek treatment again until May 15, 1996,

when she returned to Dr. Zielinski complaining of right-sided

lumbar pain that had not changed since she had last seen him.

He diagnosed chronic, nagging back pain, and referred her for

blood work and a bone scan.

     Coxson again returned to Dr. Zielinski on January 17, 1998.

He ordered an MRI, which showed degenerative disc disease with

spinal stenosis at the L4 transitional level, but no focal disc

herniation and no lateralization to the right.   He opined that



                               - 2 -
Coxson's fall in January 1995 "at the very best . . .

exacerbated a pre-existing condition."

     On August 12, 1998, Dr. John Jane evaluated Coxson in the

neurosurgery department of the University of Virginia.    In

describing her medical history in his report, he noted that

Coxson suffered a worker's compensation injury in January 1995

and suffered low back pain and bilateral leg pain, right more

than left.   He ordered an MRI, which showed a large disc

fragment stretching from L3 to L4 to L5.    Dr. Jane noted that

her prior MRI did not show a lesion of this size.    On November

16, 1998, Dr. Jane performed a partial hemilaminectomy and

discectomy and referred her to Dr. Robert Wilder, a physical

medicine specialist.

     Dr. Wilder examined Coxson on March 31, 1999.     In his

report, Dr. Wilder notes that Coxson reported an onset of

symptoms related to her 1995 fall.     He diagnosed her with

status-post-lumbar discectomy, lumbar and thoracic pain

syndrome, possible right radicular symptoms and possible

pesanswerine tendonitis.   He also noted that she had undergone

extensive treatment including surgery, physical therapy, steroid

injections, and medication.   On December 11, 2000, Dr. Wilder

issued an Attending Physician's Report indicating that Coxson's

current back injury related back to her 1995 fall.

     Coxson requested and received coverage from her health

insurance company for her medical care, including the claims at

                               - 3 -
issue in this case.   She requested workers' compensation

coverage for miles driven for medical care, and her

out-of-pocket expenses for medical services related to her back

injury, including surgery.   On each of her claim forms, her

physicians certified that her condition was not related to her

employment.

     The deputy commissioner held that the employer was

responsible for payment of medical expenses related to Coxson's

back and knee.   The employer appealed, and the commission

affirmed the award relating to Coxson's back injury, but

reversed the award for expenses relating to her knee injury.

                              Analysis

     The employer contends on appeal that the commission erred

in finding the evidence sufficient to prove that Coxson's

medical expenses for her back injury were caused by the January

17, 1995 accident.    See Code § 65.2-101; Goodyear Tire & Rubber

Co. v. Harris, 35 Va. App. 162, 167, 543 S.E.2d 619, 621 (2001).

Because "[t]he actual determination of causation is a factual

finding[, it] will not be disturbed on appeal if supported by

credible evidence."    Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989); see Watkins v. Halco

Engineering, 225 Va. 97, 101, 300 S.E.2d 761, 763 (1983).

Evidence to the contrary in the record is of no consequence if

there is credible evidence to support the commission's finding.

Wagner Enterprises v. Brooks, 12 Va. App. 890, 804, 407 S.E.2d

                                - 4 -
32, 35 (1991).   Furthermore, on appeal "we view the evidence in

the light most favorable to [Coxson], the party prevailing

before the commission."   Great Eastern Resort Corp. v. Gordon,

31 Va. App. 608, 610, 525 S.E.2d 55, 56 (2000).

     In reaching its decision, the commission noted that

Drs. Jane and Wilder related Coxson's back injury to her January

1995 fall, that Coxson consistently complained of and sought

treatment for her back problems from the time of her accident

forward but not before, and that there was no evidence of

intervening accidents or injuries to her back.    We find that

this evidence is credible and adequately supports the

commission's factual finding.

     The employer argues, however, that the commission erred in

disregarding the gaps of time during which Coxson did not seek

medical treatment for her back, Coxson's health insurance

claims, which stated that her medical expenses were not caused

by a work-related injury and the opinion of Dr. Zielinski, which

indicated that Coxson's injuries did not relate back to her

industrial accident.   We find no merit in these contentions.

     It is well settled that the consideration and weight to be

given to the evidence, including medical evidence, is within the

sound discretion of the commission.     See Waynesboro Police v.

Coffey, 35 Va. App. 264, 268, 544 S.E.2d 860, 861 (2001);

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).   Therefore, assuming without deciding

                                - 5 -
that Dr. Zielinski's medical opinion and the statements made on

Coxson's health insurance claim forms support the employer's

position, the commission was not bound to accept them.     See

McLane v. Commonwealth, 202 Va. 197, 206, 116 S.E.2d 274, 281

(1960); Piatt v. Piatt, 27 Va. App. 426, 434, 499 S.E.2d 567,

571 (1998).    Rather, the commission, in its discretion, was

entitled to accept Dr. Wilder's opinion and consider the other

evidence tending to show that Coxson's surgery and other medical

services were caused by her fall on January 17, 1995.     See

Chandler v. Schmidt Baking Co., 228 Va. 265, 268, 321 S.E.2d
296, 297 (1984) (noting that where expert testimony conflicts,

"the Commission may consider other evidence in determining

whether a claimant has met [her] burden of proof"). 1

Furthermore, to the extent that any evidence conflicts with the

commission's factual finding, we must discard it.     Watkins v.

Commonwealth, 26 Va. App. 335, 349, 494 S.E.2d 859, 866 (1998).

         Because credible evidence supports the commission's

conclusion that Coxson's medical expenses were caused by her




     1
       The employer contends that the commission erred in relying
on Dr. Wilder's opinion that Coxson's back injuries related back
to her fall while rejecting his testimony regarding the causal
connection between her knee pain and the accident. In weighing
the evidence, however, the fact finder is entitled to "discard
or accept the testimony or any part thereof of any witness
. . . ." Diggs v. Lail, 201 Va. 871, 877, 114 S.E.2d 743, 748
(1960) (emphasis added); accord Rickman v. Commonwealth, 33 Va.
App. 550, 554, 535 S.E.2d 187, 190 (2000).

                                 - 6 -
January 17, 1995 accident, which the parties have stipulated is

compensable, we affirm the award of medical benefits.

                                                        Affirmed.




                              - 7 -